Case 3:17-cr-03690-A.]B Document 45 Filed 03/01/19 Page|D.lQ? Page 10f4

RICHARD A. SCHONFELD, ESQ.
CHESNOFF & SCHONFELD

520 South Fourth Street

Las Vegas, Nevada 89101

Telephone (702) 384-5563

Email: Rschonfeld@cslawoff“lce.net
Attorneys for Defendant Morgan Rockcoons

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, )
) CASE NO. l7-CR-03690-AJB
Plaintiff, )
)
v. )
)
MORGAN ROCKCOONS, ) DATE: APRIL 8, 2019
) TIME: 3:00 P.M.
Defendant. )
)

 

DEFENDANT’S ACKNOWLEDGMENT OF HEARING DATE

COMES NOW, Defendant, MORGAN ROCKCOONS, by and through his counsel
ofrecord, RICHARD A. SCHONFELD, ESQ., and DAVID Z. CHESNOFF, ESQ., of the
law firm of CHESNOFF & SCHONFELD and hereby respectfully submits his
Acknowledgment of Hearing date attached hereto as Exhz`bz't ‘1'.

DATED this lSt day of March, 2019.

Respectfully Submitted:

/s/ Richard A. Schonfeld
RICHARD A. SCHONFELD, ESQ.
Attomey for Defendant, Morgan Rockcoons

Case 3:17-cr-03690-A.]B Document 45 Filed 03/01/19 Page|D.lQS PageZof4

CERTIFICATE OF ELECTRONIC SERVICE
The undersigned hereby certifies that she is an employee of the Law Oft`lce of
Chesnoff& Schonfeld and is a person of such age and discretion as to be competent to serve
papers.
That on March l, 2019, she served an electronic copy of Defendant’s
Acknowledgment of Hearing Date by electronic service (ECF) to the person (s) named

below:

Adam L. Braverman, USA
Jonathan Shaprio, AUSA
United States Attomey’s Office
880 Front Street, Room 6293
San Diego, CA 92101

Tel.: (619) 546-6784

jonathan.shapiro@usdo]`.gov

/s/ Rosemarv Reves
Rosemary Reyes
Employee of Chesnoff & Schonfeld

Case 3:17-cr-03690-A.]B Document45 Filed 03/01/19 Page|D.lQQ PageSof4

EXHIBIT ‘1'

Case 3:17-cr-03690-A.]B Document45 Filed 03/01/19 Page|D.ZOO Page4of4

Roseniary Reyes

 

From: ROCKOONS MORGAN SHANE (54605048)
Sent Date: Thursday, February 28, 2019 10:49 PM
To: rreyes@cslawofhce.net

Subject: RE: RE: P|ea Dea|

l Morgan Rockcoons hereby acknowledge the Court date of Apri| 8, 2019 at 3:00pm in Courtroom 4A before the
Honorab|e Judge Battag|ia.

/s/ Morgan Rockcoons

